Citation Nr: 1808506	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  08-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to May 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's rating for PTSD from 30 percent to 50 percent, effective from June 23, 2006 (the date the claim for increase was received). 

In August 2009, the Veteran testified before the Board at a hearing at the RO. 

This appeal was previously before the Board in October 2009, at which time it was remanded to obtain Social Security Administration (SSA) records and to afford the Veteran another VA examination.  In July 2011, following the noted development, the Board denied a rating greater than 50 percent for PTSD and remanded a claim for a TDIU. 

The Veteran subsequently appealed the denial of his claim for a higher rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal submitted to the Court a Joint Motion for Partial Remand which was granted in an Order issued in August 2012. 

In June 2013, the Board denied the Veteran's claim for a rating greater than 50 percent for PTSD.  The Veteran again appealed the denial of his claim to the Court. The parties to the appeal submitted to the Court a Joint Motion for Remand, which was granted in an Order issued in December 2013.  The case was thereafter returned to the Board. 

The appeal was remanded again in July 2014 and May 2015 for further development.  The case has been returned to the Board at this time for further appellate review. 

The Board notes that in October 2017, after certification of the appeal to the Board, the Veteran, through his attorney, submitted a new private vocational opinion with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2017).  As such, the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected PTSD have been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In connection, pursuant to the Board's May 2015 Remand, the RO requested information from IHOP and ARA regarding the Veteran's employment history, and a negative response from the Veteran's former employers was received, as detailed below.  Additionally, the Veteran's attorney indicated ARA no longer exists and further attempts to obtain employment information would be futile.  The RO obtained a VA opinion from the September 2014 VA examiner, and updated VA treatment records were obtained, thus there has been substantial compliance with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

I.  Facts

In January 2000, the Veteran submitted a pension claim for non-service connected arthritis.  He claimed that his arthritis rendered him totally disabled.  

In his July 2000 SSA reconsideration application, the Veteran indicated his arthritis condition and PTSD worsened with flash backs and more anxiety attacks.  He also reported his hearing loss worsened.  He had problems remembering dates, names, gets disoriented and forgets what he is doing, had problems grasping and holding onto objects, and trouble stooping and bending over.  The Veteran indicated he worked as a cabinetmaker (1980-1989), maintenance man (1989-1997), and dish washer (1998-2000).  His highest education completed is a GED.  

In an April 2001 SSA Disability Report, the SSA examiner indicated the Veteran quit working in May 2000 and notes he had no issues with understanding, coherency, concentrating, talking, or answering during the interview.  A medical mental assessment reflects the Veteran had poor ability to deal with stress and maintain concentration/attention.  His ability to follow work rules and function independently was unlimited, use of judgement was considered good, and ability to relate to coworkers, deal with public, and interact with supervisors was considered fair.  The Veteran reported he may be suspicious of others and uncomfortable in social interactions. 

An August 2003 SSA examination reflects he reported that he last worked in 1999 as a dish washer for IHOP and that he left because he could no longer do the lifting required.  He indicated his license was suspended for life due to arrests related to driving while under the influence.  The Veteran described symptoms of bad memories, flashbacks, exaggerated startle response, bad reaction to loud noises, and depression.  He reported that medication calmed him down, but made him paranoid.  He also reported trouble remembering dates, names, and problems with short-term memory, but not remote memory.  He reported getting along with most people and that he has five to six friends, and has visitors once or twice a week.  He reported being uncomfortable or paranoid when among crowds or people he does not know.  He denied attempted suicide attempts and although he has had suicidal ideations, he did not have them at the time.  Examination of the Minnesota Multiphasic Personality Inventory-2 (MMPI2) validity scales suggests a valid profile and the possibility of a clinically severe neurotic or psychotic disorder.  The clinical profile suggested multiple somatic complaints, as well as anxiety, tension, and nervousness.  The examiner indicated persons with this profile are often self-conscious, introverted, and, shy in social situations.  They may be indecisive as well as suspicious and untrusting in interpersonal relationships.  Relationships also tend to be passive dependent.  They lack self-confidence and often report difficulties with concentration.  There may be some obsessive thinking and compulsive behavior.  They often tend to over-control their feelings.  There were severe deficits in memory.  He appeared to have an adequate social support system and engaged in some enjoyable activities and some household activities.  Personality testing suggested somatic complaints as well as anxiety tension, and nervousness, lack of self-confidence, difficulty making decisions and social isolation are likely.  He appeared cognitively capable of independent management of financials.  The diagnostic impression was Dysthymic Disorder, PTSD, Nicotine Dependence, Alcohol Abuse in Reported Partial Remission, and Amnestic Disorder Not Otherwise Specified.

In October 2003, the Veteran was awarded SSA disability benefits.  The decision indicated the Veteran's dysthymic disorder, PTSD, amnesic disorder, left sided hearing loss, moderate lumbosacral osteoarthritis, and left femoral hernia caused severe impairments, and thus, he was unable to perform his past relevant work and became disabled since September 1, 2002.  It notes the Veteran had a long history of treatment for mental health problems including severe alcohol abuse.  It notes he was depressed all of his adult life and had been awarded disability benefits from the
VA due to his anxiety disorder.  He was limited to light work according to the consulting physician with further limitations related to his hearing impairment. However, he has significant limitations regarding his combination of mental disorders as presented by a consulting psychologist with severe deficits in all areas of memory and his personality test suggested the possibility of severe neurotic or psychotic disorder, which results in marked limitations as indicated by the mental assessment.  His mental limitations included mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, marked difficulties in maintaining concentration persistence or pace one or two episodes of decompensation each of extended duration.  Therefore, the SSA judge concluded there were no jobs existing in significant numbers in the national economy which he was able to perform.

A November 2003 disability determination indicates his primary diagnosis was mood/affection disorder and his secondary diagnosis was anxiety disorder. 

The Veteran filed his claim for an increased rating for PTSD in June 2006. 

In October 2006, the Veteran described having problems sleeping, complicated by nightmares.  He also reported that he constantly felt depressed, had flashbacks and felt fatigued.  He reported that his medication made him feel paranoid, so he quit taking it. 

In January 2007, the Veteran was afforded a VA examination for PTSD.  The Veteran reported feeling depressed for approximately one hour per day.  He denied experiencing anhedonia, and there were no signs or symptoms of mania.  In describing his marital and family relationships, the Veteran explained that he divorced in 1984, but was currently dating and the relationship was going well.  He had a daughter but reported that they were not close because he did not get along with her mother and family.  He estimated that he had approximately six friends, and described leisure activities of socializing at Veterans of Foreign Wars locations once or twice a week, playing computer games, watching movies, and tending to plants.  He denied a history of suicide attempts, violence, or assaultiveness.  The Veteran reported previous alcohol abuse, and arrest for driving under the influence of alcohol.  The Veteran indicated that he had one beer the night prior to the interview, and sometimes consumed up to three drinks.  He reported that he did not use other substances. 

On physical examination his appearance was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was unremarkable. His speech was unremarkable, spontaneous, clear, and coherent.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was constricted and the Veteran reported his mood as a little nervous.  The Veteran was unable to perform serial sevens or to spell a word forwards and backwards; however, the examiner noted that the Veteran's difficulties might be due to limited education.  The Veteran was oriented to person and place; however, he was not oriented to time, and missed the correct date by five days.  His thought process was unremarkable, and he did not exhibit delusions.  As far as his judgment, he understood the outcome of his behavior.  He was of average intelligence, and with respect to insight, he partially understood that he had a problem.  The Veteran experienced sleep impairment, which he described as a sleep schedule of five to six hours at night, followed by one to three hour naps.  The Veteran did not have hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  The Veteran had good impulse control, and was able to maintain minimum personal hygiene.  There were no problems with daily living.  The Veteran had normal remote and immediate memory; however, his recent memory was moderately impaired.  The Veteran could recall three of three items immediately, but only one of three items after a several minute delay. 

The Veteran acknowledged recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions, recurrent distressing dreams of the event, and acting or feeling as if the traumatic event were recurring.  The Veteran persistently avoided stimuli associated with the trauma and numbing of general responsiveness in an effort to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places or people that aroused recollections of the trauma.  The Veteran felt detached or estranged from others, and had a restricted range of affect.  The Veteran had persistent symptoms of increased arousal such as difficulty concentrating, hypervigilance, and an exaggerated startle response.  His symptoms were described as chronic.  The Veteran reported that during the previous week he had four intrusive memories, two nightmares, and three flashbacks.  In addition, he reported feeling detached, having a restricted range of affect, difficulty concentrating, and being hypervigilant most of the time, and stated that he had three to four experiences with an exaggerated startle response.  The Veteran described avoiding war movies because they brought about upsetting reminders.  The Veteran knew the amount of his benefit payment and monthly bills.  He prudently handled payments, personally handled money and paying bills, and was capable of managing financial affairs.  The Veteran explained that he had been a maintenance worker, but had been unemployed for two to five years and was in receipt of SSA disability payments for his arthritis.  The Veteran did not contend his unemployment was due to the mental disorder's effects.  The Veteran at that time had chronic PTSD, and alcohol dependence in reported partial remission.  He was assigned as having a Global Assessment of Functioning (GAF) score of 60. 

The Veteran's prognosis was fair to good, and it was noted that he was not currently in treatment.  There was not total occupational and social impairment due to PTSD, and there were not deficiencies in judgment, thinking, family relations, work, mood, or school.  There was not reduced reliability and productivity due to PTSD.  There was, however, an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  Pertinent symptoms included some social detachment and depression. 

VA treatment records show that in October 2007 the Veteran was given a standard depression screening, and on review of the results, wherein he reported that he had not felt down, depressed or hopeless, or experienced little interest or pleasure in doing things over the previous two weeks, it was determined that no counsel or referral was necessary.  There was also a negative PTSD screen.

In June 2008, the Veteran was afforded another VA examination.  The information elicited was much the same as in 2007, with exceptions discussed below.  This examiner reviewed the Veteran's 2000 and 2001 history of outpatient treatment for PTSD and alcohol dependence.  The Veteran reported experiencing depression on a daily basis for the previous two weeks.  He described the duration as from a few minutes to several hours at a time.  He denied experiencing anhedonia, and there were no signs or symptoms of mania.  The Veteran described his three-year relationship with his now live-in girlfriend in very positive terms.  The Veteran described his relationship with his daughter as positive.  He reported having two to three friends, and six acquaintances.  The Veteran had consumed two beers one day during the previous week, and reported drinking one to two days a week, consuming as many as six beers in the previous month. 

On examination, the findings were similar to those in 2007, with differences discussed below.  His affect was constricted.  He reported his mood was a little depressed, but not too bad.  His attention was intact in that he could spell a word forwards and backwards.  He was intact to person, time, and place.  His thought content revealed some suicidal ideation and obsessions, although the examiner indicated that he did not have obsessive ritualistic behaviors or suicidal thoughts. He described sleep impairment in the form of only five hours of sleep a night, with one to two hour naps during the day.  His impulse control was fair.  His remote, recent, and immediate memory were normal, and the Veteran was able to recall three of three items immediately and after a several minute delay. 

He reported intrusive memories, nightmares, and flashbacks, each occurring once in the previous week.  He had not had any recent experiences with upsetting memories.  He affirmed that he had physical reactions triggered by cues of trauma, to include sweating and getting cold.  He described attempting to avoid thinking or talking about trauma as marked avoidance, and an attempt to avoid war movies that triggered upsetting memories of trauma.  The Veteran denied experiencing difficulty recalling important details from traumatic events, anhedonia, or a sense of a foreshortened future.  The Veteran reported having a mild restricted range of affect and detachment.  He indicated that he had not been irritable or angry recently. He had mild to moderate problems with concentration, and described feeling hypervigilant when he was around someone that he did not know.  He also explained that he had experienced an exaggerated startle response once in the previous week. 

Behavioral, cognitive, social, affective, or somatic changes that the Veteran attributed to stress exposure were intrusive memories, nightmares, flashbacks, restricted range of affect, poor concentration, hypervigilance, and startle response. The Veteran was again assigned as having a GAF score of 60.  Since the previous examination, the Veteran's social interpersonal relationships were affected by a restricted range of affect experienced in his friendships, with the exception of his relationship with his girlfriend, and he was not as close to his friends.  The PTSD, which was again considered not severe enough to cause the Veteran to be unemployable, resulted in mild social impairment.  The Veteran's alcohol dependence exacerbated his restricted range of affect, and its relationship to the PTSD in causing such restricted range could not be separated without speculation. 
VA treatment records show that in March 2008 the Veteran's significant other called with concerns that the Veteran was having significant night sweats for the previous month or longer and it seemed to be worse on the nights that he did not drink alcohol. 

At his August 2009 hearing, the Veteran indicated that he sought occasional treatment amounting to about six months, and for a short time took medication that he perceived as causing paranoia so he discontinued its use.  The Veteran expressed that he experienced depression and anxiety, and had considered hurting himself.  Ms. W., his girlfriend, explained that the Veteran slept a lot, both during the day and at night, and perspired in his sleep, such that he would wrap himself in a towel.  The Veteran reported having night sweats and nightmares occasionally.  The Veteran responded in the affirmative regarding questioning about phobias, giving an example of a preference to sit facing the door, so that he was aware of what happened behind him.  The Veteran reportedly was not around others often, and had few interests.  The Veteran indicated that he had periodic flashbacks, and that his symptoms were triggered in response to loud noises, or periodically, television.  He indicated that he sometimes had an exaggerated startle response, described as freezing up for a little while, and he testified that he had some memory loss.  Ms. W. testified that the Veteran's sense of direction was poor, possibly related to his difficulty paying attention.  Ms. W. indicated that she drove the Veteran to his appointments, and kept track of his schedule.  The Veteran testified that he had not worked since 2002 because of his PTSD symptomatology, particularly because he did not want to be around others.  The Veteran and Ms. W. indicated that the Veteran socialized very little. 

A September 2009 VA treatment record shows a positive PTSD screen.

The Veteran was afforded a VA examination in May 2010.  At that time the Veteran reported experiencing a chronic depressed mood, daily, and of moderate severity, present for as long as he could remember.  He denied anhedonia.  The Veteran indicated that he lived with his girlfriend, with whom he had a good relationship.  He indicated that many of his friends were deceased, and that he had not acquired many new friendships.  He described his activities and leisure pursuits as gardening and playing computer games.  He denied a past legal history or history of suicide attempts.  He also denied a history of violence or assaultiveness.  He indicated that he did not use alcohol. 

On examination he appeared clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, clear, and coherent.  His attitude was cooperative, affect normal, and mood tired.  He was easily distracted.  Although he was able to perform serial sevens, he was unable to spell a word both forwards and backwards.  He was oriented to time, person and place.  His thought process and content were unremarkable.  He was without delusions.  As far as his judgment, he understood the outcome of his behavior.  He was of average intelligence, and had insight such that he could understand that he had a problem.  The Veteran experienced sleep impairment, as he reported waking up nightly between three and four in the morning, such that he would be tired the following day and require an afternoon nap.  He was without hallucinations or inappropriate behavior.  The examiner noted that the Veteran simply could not interpret proverbs.  The Veteran denied experiencing obsessive or ritualistic behavior, panic attacks, or the presence of homicidal thoughts.  He reported suicidal thoughts; however, he denied intent.  The extent of his impulse control was fair.  His remote, recent, and immediate memory were normal, and was able to recall two of three words, and following a prompt even the third word after several minutes. 

He acknowledged experiencing recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, intense psychological distress, and physiological reactivity at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  In addition, the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, or people that aroused recollections of the trauma.  He exhibited an inability to recall an important aspect of the trauma, markedly diminished interest, or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and a sense of a foreshortened future.  The Veteran described persistent symptoms of increased arousal, such as difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  He described his symptoms as chronic, occurring daily to weekly, of moderate severity and present since service.  The Veteran denied any period of remission. 

Following testing, the Veteran was assigned as having a GAF score of 60, indicative of moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  In considering his mental competency, the examiner noted that the Veteran did not know the amount of his benefit payment and monthly bills, and he did not personally handle money, pay bills, or prudently handle payments.  Instead, the Veteran's girlfriend handled the money, and the Veteran was uncertain if he could handle payments.  The Veteran indicated that he was a cabinet maker, but had been unemployed since 2000 for physical reasons, including arthritis and its interference with his ability to operate power tools.  The examiner noted that the Veteran's service-connected PTSD should not preclude physical or sedentary employment.  The Veteran's combat experience was his primary PTSD stressor.  The Veteran was in sustained full remission of his alcohol dependence.  The Veteran's PTSD interfered with his social functioning.  Although he had a meaningful, sustained relationship with his girlfriend, he otherwise avoided socializing and denied having friends.  The Veteran was noted to be able to maintain activities of daily living.

A September 2010 VA treatment record notes positive PTSD and the Veteran sometimes feels depressed and he stated he tries to find something to do.  He denied stress, fears, or phobia.

A September 2011 VA treatment record reflects the Veteran did not have any PTSD complaints.  

In an October 2012 VA examination report, Veteran reported he was residing with his girlfriend in a retirement community in Salt Spring.  He continued to relate well with his girlfriend.  He reported they enjoy playing bingo and she drives him around.  He indicated everything was going good.  He reported experiencing stress related to buying his trailer home.  The Veteran has not been employed since 2000.  He was previously employed as a cabinet worker.  He reported being unable to be employed, as he cannot use power tools due to his arthritis.  Physical examination revealed appearance, grooming, and hygiene was good.  There was no psychomotor agitation or retardation.  There were no abnormal movements/tics/tremors.  His behavior was cooperative and he maintained good eye contact.  Speech was regular in rate, volume, and rhythm.  Orientation was alert, oriented to time place and person and situation.

The Veteran reported  experiencing recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, which includes a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated.  In addition, the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, or people that aroused recollections of the trauma.  He exhibited feelings of detachment or estrangement from others.  

The examiner explained that the Veteran did not meet the full criteria for PTSD, as his symptoms were not severe enough when scored with the DSM-IV criteria.  Specifically, the Veteran did not report experiencing significant symptoms of increased arousal that could be linked to prior military trauma.  The examiner explained that he was experiencing mild trauma related symptoms that would not preclude his ability to secure and maintain substantially gainful employment and the records indicate the Veteran was unemployable due to the arthritis in his hands.
The examiner provided a diagnosis of PTSD and assigned a GAF score of 60.  The examiner notes the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

An October 2013 VA treatment record reflects negative depression and PTSD screens.  

In March 2014, the Veteran submitted a private individual unemployability assessment.  The vocational consultant, Mr. Barchi, indicated review of the entire record and that he had a teleconference with the Veteran.  Mr. Barchi recited the Veteran's medical and employment history and, in pertinent, notes the Veteran left the janitorial work in January 1998 due to his emotional issues, and he did not work again until around 2001 when he worked for about eight months as a full-time dishwasher at an IHOP restaurant.  He reported this work was difficult due to his growing avoidance and isolation, as well as the constant lifting required, and thus, he eventually quit the job.  Mr. Barchi notes the Veteran had several relationships over the years, but they did not last more than a few years.  He notes the August 2003 SSA examination "suggests multiple somatic complaints as well as anxiety tension and nervousness.  Persons with this profile are often self-conscious introverted and shy in social situations they lack self-confidence and often report difficulties with concentration."  He further notes that the January 2007, May 2008, and May 2010 examinations confirm the PTSD issue and assign a GAF Score of 60 indicating moderate difficulty in sustaining competitive employment, which all note symptoms of isolation, withdrawal, intrusive thoughts, nightmares, flashbacks, hypervigilance, exaggerated startle response, poor sleep, avoidance, anxiety, which Mr. Barchi concluded present formidable obstacles to securing or following a substantially gainful occupation.

Mr. Barchi indicated that the October 2012 examiner's recital of the Veteran's vocational history and findings were incorrect and does not reflect the Veteran's worsening PTSD, which was woven into his job history from the time he started work as cabinet maker in 1977-78.  The Veteran last worked as a cabinet worker in 1989 and left this work because of both his arthritis in his hands and a growing sense of irritability, which was present in some measure since his honorable discharge.  He explained that the VA examiner failed to note that the Veteran went on to work as a RV park janitor and had irritability problems throughout this work time from 1991-98 and he quit in 1998, solely due to PTSD symptoms, and that he last worked as a dishwasher in 2000-01 and was deemed totally disabled by the SSA in October 2003 due solely to his PTSD issues.  

With regard to the Veteran's report of functional limitations, Mr. Barchi indicated the Veteran is continuing to learn to live and function quietly and independently in his gated, pre-fab home park where he lives.  The Veteran does not miss the stresses of daily work and feels that returning to any work would increase his stress levels and make him unable to sustain work or sustain the level of daily independent functioning he has achieved since he stopped working.  Since the time he last worked about twelve years ago, his goals have been to keep his anxiety and irritability under control by avoiding all stressful encounters and situations including work, to continue to stay sober and to continue to try to enjoy what relationships he has been able to maintain during the past twelve non-competitive working years.  Mr. Barchi explained that the Veteran's service-connected PTSD became more problematic after his discharge and contributed heavily to both his inability to work productively and steadily, and to his inability to be a dependable husband, father, and provider.  The Veteran reported he did his best over the years, but by 2000 he realized that his anger, irritability, self-medicating alcoholism, etc. (apart from his non service connected physical problems) had become too disabling for him to try to continue working as he had done (sporadically) for the past thirty years.  

Mr. Barchi concluded that the Veteran's vocational history is credible and there are no inconsistencies within the record.  The Veteran's work record prior to 2000-01 is positive for at least twenty five years of full-time remunerative employment (1975- 2000) as a cabinetmaker, RV park maintenance worker, and dishwasher.  Significantly, the SSA deemed him totally disabled effective September 2002, specifically due to his long-term and underlying mental health condition.  The Veteran was no longer able to cope with the normal stresses of work-life due to his worsening PTSD and emotional decompensation.  He opined the Veteran would have kept working after 2000 (age 53), despite his arthritis and other physical issues, if it were not for his worsening PTSD symptoms.  In conclusion, Dr. Barchi opined it is at least as likely as not that the Veteran's PTSD condition, independent of his other physical limitations, prevents him from securing or following a substantially gainful occupation and it is reasonable to consider February 15, 2004, the date he applied for TDIU as the latest start date of his TDIU based on the record, interview with the Veteran, and his own professional knowledge as a vocational specialist for over thirty-years.  

In a March 2014 affidavit, the Veteran's girlfriend, L. W., noted the Veteran as being very sensitive and defensive and that she did not think he could function with someone telling him what he needed to do or how he needed to do it.  Additionally, L.W. commented that the Veteran spent most of his time alone and that he had no family or friends that he associated with other than her.  Furthermore, L.W. reported that the Veteran rarely went out and that when she did take him with her to play bingo, the Veteran would sit off to the side and not associate with anyone.

The Veteran also issued a statement at that time in which he reported that he had not talked to his daughter and ex-wife since the divorce and since then he has had several failed relationships due to his PTSD.  He indicated his current girlfriend understands his PTSD symptoms and helps calm him.  He reported he stopped working in 2001 due to a hernia and because he was eligible for Social Security Pension, and he never went back to work.  He explained there was always a problem at work.  He had disagreements with his supervisors/coworkers, which turned into loud arguments or fights.  He stated he would not be able to work now, because he cannot tolerate working with people.  He reported he only has other Veteran friends.  He reported constant sleep impairment with nightmares at least three to four times per week, depression, anger control, irritability, sadness, hopelessness, and anxiety.  He caused damage to his house by punching walls and has a history of arguing with neighbors.  He rechecks the doors and windows to make sure they are closed tight and locked.  He avoids crowded places as often and waits in the car when they go grocery shopping.  He is always anxious and worries about people sneaking up on him.

In a September 2014 VA examination report, the VA examiner concluded the Veteran's psychiatric symptoms caused occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner notes the Veteran remains in a significant relationship with his girlfriend and they spent the winter months in Florida.  He described his relationship as good.  He was previously married and divorced in 1984 and has an adult daughter with whom he does not have much contact with because she remains in contact with his ex-wife's family, and he considers them "bad people."  He stated that he was also afraid that his daughter would steal something from his home.  The Veteran reported he does not like to be around people, other than his girlfriend, he has bad dreams related to his service about two to three times per week, and his sleep is disrupted.  He reported everything bothers him, including people, noise, crowds, and he feels out of place.  He reported he experiences depression and anxiety.  He denied suicidal or homicidal ideations.  He enjoys walking and working with plants, and he used to play bingo, but stopped playing due to finances.  He is friendly with his neighbors and works on his house in Florida.  He reported he spends time with his adult daughter about one to two times per week.  

The Veteran scored a 20 on the Beck Depression Inventory II (BDI2), indicating moderate symptoms of depression.  On the brief summary inventory, 4 of the 9 primary symptom scales were significantly elevated (obsessive- phobic, paranoid, and psychoticism).  The 4 elevated scales were at the 93rd or greater percentile.  The Veteran's Global Severity Index was greater than the 93rd percentile and his Positive Symptom Total was greater than the 98th percentile.  The Veteran scored a 70 on the PCL5, PTSD Checklist for DSM-5 (stressor: his first fire fight outside Saigon).  The Veteran endorsed all 20/20 symptoms on this menu-type instrument, with 17 of the items endorsed as "quite a bit" or "extremely."  Although well above the cut-off score where clinicians would consider a diagnosis of PTSD, the examiner indicated the Veteran did not report the vast majority of these symptoms during the clinical interview.  The Veteran scored a 133 on the Mississippi Scale for PTSD.  Although this score is also above the cut-off score where clinicians would consider a diagnosis of PTSD, the examiner notes the Veteran endorsed items that were inconsistent with some of his responses on the PCL5.  She further explained in their totality, scores on these measures appear to be inflated and inconsistent with his verbal report and documentation contained in the treatment records.

Based on the Veteran's report, the examiner opined he continues to meet criteria for a diagnosis of PTSD; however, there is no evidence either in the medical records or in his verbal report supporting the contention that his symptoms have worsened since the time of his last examination and there appears to be no change in symptom severity since the last examination, as the Veteran maintains a stable primary relationship, meaningful activities, and has abstained from using alcohol use since February 2014.  It is likely that, previously, the Veteran's longstanding substance use disorder exacerbated psychiatric complaints and negatively impacted social, emotional, and occupational functioning.  The Veteran had previously reported that past episodes of employment have ended due to physical/medical issues
(e.g., arthritis, hernia) and not solely due to psychiatric complaints.  He remains competent to manage his own funds, has a good understanding of his finances, and has no history of financial mismanagement.

A May 2016 VA treatment record notes the Veteran reported he had nightmares and hypervigilance and he felt his symptoms were controlled, but uses smoking as a way to cope and he previously used alcohol for coping, but stopped in 2014.  He reported group therapy made his symptoms worse because the stories from other veterans made him think about his own experience.

In a February 2017 VA addendum opinion, the VA examiner, who conducted the September 2014 examination, cited to the Veteran's pertinent medical history and indicated that the Veteran's SSA disability benefits were awarded based on Dysthymic disorder, PTSD, alcohol abuse in reported partial remission, and amnesic disorder NOS, and although the SSA examiner indicated that the Veteran was depressed all of his life (predating military service), it was unclear from that evaluation that Veteran meets full diagnostic criteria for a diagnosis of dysthymia, PTSD, or amnesic disorder NOS.  She notes Mr. Barchi's opinion and concluded that the preponderance of evidence reviewed does not indicate that the Veteran meets criteria for any other psychiatric disorders other than his PTSD and does not support the contention that the Veteran's PTSD renders him unemployable and unable to obtain and maintain gainful employment, either sedentary or physical.  It is noted that other complaints were noted as evidence supporting the assertion of his total unemployability, as the Veteran stated "everything bothers him . . . his dislike for being around people").  These subjective complaints, however, do not constitute any formal psychiatric disorder.  Consistent with the 2014 review PTSD examination, the psychologist opined that there is no new evidence, or review of existing evidence, supporting the Veteran's assertion that his PTSD symptoms worsened since his last examination and a review of the electronic medical records from September 2014 through the present, does not show any reported worsening of symptoms, any mental health treatment, any initiation or continuation of psychotropic medications, or any decline in psychosocial functioning or overall stability due to psychiatric complaints alone.  Further, there is no evidence supporting the contention that the Veteran meets criteria for any other psychiatric disorder per DSM-IV or DSM5.  The Veteran has been diagnosed with an alcohol use disorder which, per the Veteran's report, was in full and sustained remission and, therefore, had no impact on his psychosocial functioning at the time of his 2014 examination.  

Regarding the Veteran's ability to obtain or maintain substantially gainful employment due to his service-connected PTSD, the examiner continued to opine that there is no evidence supporting the contention that the Veteran's service-connected PTSD alone would render him unable to obtain or maintain either sedentary or physical employment.  Because the Veteran does not meet criteria for any other active psychiatric disorder, there would be no impact of additional psychiatric disabilities on his ability to obtain and maintain substantially gainful employment. Per the Veteran's report, and as documented in the records, he maintained employment from 1980-2000 as a cabinet maker, maintenance man, and dishwasher.  These employments were consistent with his level of education, training, and work experiences.  The records indicate the Veteran had reported that his employments ended due to his physical issues, as well as to remote alcohol use issues.  The psychologist stated, specifically, the Veteran did not report experiencing significant symptoms of increased arousal that could be linked to prior military trauma in the October 2012 VA examination report and the records indicate the Veteran was unemployable due to the arthritis in his hands.  The psychologist notes the March 2014 vocational consultant found that "[b]ased on veteran's report, he continues to meet criteria for a diagnosis of PTSD," however, there is no evidence either in the medical records or in his verbal report supporting the contention that his symptoms have worsened since the time of his last examination and there appears to be no change in symptom severity since then.  The examiner explained the Veteran maintains a stable primary relationship, meaningful activities, and has abstained from using alcohol use since February 2014.  Thus, it is likely that previously, the Veteran's longstanding substance use disorder exacerbated psychiatric complaints and negatively impacted social, emotional, and occupational functioning.  As reported by the Veteran, his current psychiatric symptoms alone would not render him unable to obtain or maintain employment (sedentary or physical).  The Veteran has previously reported that past episodes of employment have ended due to physical/medical issues (e.g., arthritis, hernia) and not solely due to psychiatric complaints.  He remains competent to manage his own funds, has a good understanding of his finances, and has no history of financial mismanagement.  In conclusion, the examiner opined there is no evidence that the Veteran's psychiatric symptoms alone render him unemployable, as the Veteran reported his physical issues have negatively impacted his ability to obtain and maintain gainful employment.  

An October 2017 vocational assessment provided by a private vocational expert, Ms. Trent, provided a detailed history, already outlined above, and notes the Veteran's symptoms include sleep problems, night awakenings due to flashbacks of war, symptoms of irritability, being startled extremely easily, and having to be very aware of his surroundings/hypervigilant.  With regard to his educational history, the Veteran attended high school until the eleventh grade and later obtained his GED.  He completed one year of college, but did not utilize such education.  Based on the Veteran's history, Ms. Trent opined that the Veteran's employability was affected beginning in 2000 when he last attempted to work full-time as a dishwasher.  He performed this job in 1999 and 2000, yet his earnings record shows he did not work above poverty level in 2000.  She explained, vocationally, the Veteran worked as a maintenance laborer and dishwasher the last fifteen years of employment and has no direct transferable skills to sedentary employment.  She further notes the file is riddled with documentation relative to the Veteran's inability to sleep as a result of flashbacks, isolation, social anxiety, hypervigilance, decreased concentration, etc.  He has broken sleep, which resulted in inconsistent attendance and punctuality, in addition to, being irritable while trying to work.  She opined that these symptoms of PTSD would impact his ability to communicate effectively with co-workers, adhere to a set schedule, and sustain concentration to perform tasks timely and efficiently as expected with competitive occupations.  He would lack the ability to perform work on a productive and reliable level.  

Ms. Trent also indicated that she disagrees with the examiner who provided the September 2014 and January 2017 opinions, which maintains that there is no evidence supporting the contention that the Veteran's service-connected PTSD alone would render him unable to obtain or maintain either sedentary or physical employment.  She explained the examination findings in the September 2014 examination report that the Veteran's symptoms were mild were inconsistent with the record, given the multiple reports indicating PTSD issues since discharge from the service.  She also disagreed with the finding that he can work, as he is unable to work in substantially gainful occupation in his local or the national economies, and has been unable to do so since he last worked full-time in 2000.  Based on her experience reviewing files and providing job placement of individuals with disabilities, when mental illness is involved, Ms. Trent explained it is not unusual to see work history that is wrought with attendance issues, as is evidenced by the Veteran's history.  She concluded his PTSD has severely impacted him both socially and industrially.  His limitations reduce reliability and productivity, which are two very important qualities for employability, regardless of the level of skill required to perform an occupation.  Absent the ability to attend work consistently, and complete work activity/productivity equivalent to that of other employees, she opined the Veteran is unemployable based on her experience providing vocational services/job placement for over twenty-five years.  She explained when the Veteran was employed; he had difficulty with appropriate communication and working with others due to reported irritability and anger outbursts at times.  She explained that most occupations, especially sedentary jobs, require some degree of interpersonal communication, which would be impaired by the Veteran's PTSD symptoms. 

She also explained that his sleep is constantly interrupted, resulting in daytime fatigue, which would make concentrating on work tasks extremely difficult.  It is also documented in the record that his PTSD causes difficulty adapting to stressful circumstances, including work or a work-like setting.  Thus, the Veteran's symptoms of PTSD have been persistent and without any significant periods of remission since his military service based on the Veteran's limitation, work history and education levels, and despite the opinion of other treating or examining health care professional who may indicate that the Veteran is capable of working regardless of the limitations extending from his service-connected disabilities.  Ms. Trent also elaborated that clinicians are qualified to determine physical or emotional limitations resulting from conditions/disabilities, however, they have no expertise in transferring these restrictions to occupations, and opining the degree to which the limitations would be precluded or included in specific work environments.  Ms. Trent indicated that she has acquired the knowledge/experience to comment and give opinions on these issues, as evidenced by having been certified by State court jurisdictions and by the United States Secretary of Health and Human Resources, as having this expertise with a background, including holding a Master of Education with a focus on guidance and counseling, practicing vocational rehabilitation consulting for over twenty-five years, and being certified as a Diplomate member of the American Board of Vocational Experts.

I.  Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor to take into consideration is the GAF (Global Assessment of Functioning) scale, which reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  GAF scores between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

The Board finds that a rating of 70 percent, but no higher, is warranted throughout the claims period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence reflects that the Veteran reported having a girlfriend, but he did not have friends outside of his Veterans' circle or socialize with other people, and he engaged in isolating behavior, as he consistently reported.  He expressed fear of people and trust issues and had anxiety around people he did not know or among crowds.  He reported in the 2007, 2008, 2010, and 2014 VA examinations, as well as in his hearing testimony and lay statements that he avoided socializing and did not have any friends outside of his girlfriend and some Veterans.  The Veteran's spouse also indicated that the Veteran did not have any friends and engaged in isolative behavior.  The Veteran further indicated that he does not have a strong relationship with his daughter and his ex-wife, and that his previous relationships have failed because of his PTSD symptoms.  The record also reflects reports of periodic suicidal ideations throughout the examinations.  Regarding the occupational impact from the Veteran's PTSD, Mr. Barchi and Ms. Trent indicated that the Veteran is unable to sustain work, as he cannot handle stressful work situations, or provide consistent work productivity or engage in social interactions at work.  They also explained his educational and work history would not transfer to sedentary work.  The Veteran has also indicated in his lay statements that he cannot work because of the nature of his symptoms.

Although the VA examiners concluded that the Veteran's symptoms were consistent with a 10 percent rating and the October 2012 examiner found he no longer met the criteria for PTSD, the September 2014 examiner opined that the Veteran, in fact, met the criteria for a PTSD diagnosis.  Further, although the October 2012 examiner concluded that the Veteran did not meet the criteria for PTSD because his he did not experience significant symptoms of increased arousal that could be linked to prior military trauma, the examiner failed to elaborate or address the Veteran's report of flashbacks, nightmares, night sweating and awakenings, and efforts to avoid triggers and memories of the traumatic events, and how such symptoms were not considered increased arousal, sufficient to meet the diagnostic criteria for PTSD.  The Board also notes the October 2012 VA examiner indicated that the Veteran experienced feeling detached or estranged from others, and, as noted above, the Veteran has had difficulty and an inability to establish and maintain effective relationships outside of his veterans' circle and his girlfriend, who has helped to calm his PTSD symptoms throughout their relationship.  With regard to the September 2014 VA examiner's findings, to include in the January 2017 opinion, she specifically found, significant distress or impairment in social, occupational, or other important areas of functioning and failed to specifically address the Veteran's isolative behavior, especially outside of his small circle.  Thus, despite the VA examiners' findings and in light of the Veteran's reports and the evidence of record, as detailed above, the Board finds that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships.

Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (delegating the Secretary's authority "to make findings and decisions . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

The Board notes that GAF scores of 60 were assigned throughout the appeal, which contemplates moderate symptoms.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although probative of the level of impairment caused by a mental disorder, it is "not dispositive of the proper level of disability."  Cline v. Shinseki, 26 Vet. App. 18, 28 (2012); Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (holding that the Veteran's GAF score is one factor in determining his degree of disability).  The Board finds that this GAF score does not contemplate the severity of all of his symptoms, as noted above.  

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 100 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The records did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA examinations that despite his difficulty with relationships and isolative behavior, he has a long-term girlfriend and friends within the veterans' circle.  

Regarding the Veteran's occupational history, the Veteran indicated that he cannot work because he has difficulty getting along with others, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented with a cooperative and pleasant attitude and was able to effectively communicate with treating clinicians.  The Veteran is also capable of managing his financial affairs.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating.  In addition, although the Veteran indicated in his April 2007 notice of disagreement and February 2008 substantive appeal that a 100 percent rating for his PTSD is warranted, in subsequent March 2013 and April 2014 statements, the Veteran, through his attorney, contends that the medical evidence suggests that a 70 percent rating is warranted in conjunction with a TDIU, which the Board has granted herein.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.   

In this case, the Veteran is service-connected for PTSD, now rated as 70 percent disabling, thus, the Veteran has one disability rated as 60 percent disabling or more and, therefore, the Veteran meets the minimum schedular requirements for TDIU benefits.  38 C.F.R. § 4.16(a).

Here, the Veteran's employment for information in connection with claim for disability benefits is unavailable as IHOP indicated records pertaining to his employment were unavailable and AMA closed due to bankruptcy and is now a different entity, for which the Veteran has not worked for.

As indicated above, the private vocational consultant/experts indicated that the Veteran would have difficulty in adapting to stressful circumstances in work-like settings and described the Veteran as credible and consistent with the record. 

As discussed in detail above, the March 2014 and October 2017 vocational assessments indicated that the Veteran is unable to work due to his service-connected PTSD.  They indicated that his mental-health challenges make interpersonal relationships, sustained employment, and social interactions challenging.  His sleep impairment also impacts his ability to be punctual and affects his mood and makes him irritable, and would make it difficult to have social interactions at work.  Based on the above and lack of consistent work history, the vocational experts indicated that the Veteran is precluded from working due solely to his PTSD.

The Veteran and his spouse have also indicated in lay statements, to include during the Board hearing, that he cannot work because of his symptoms and that he does not like to be around others.    

Although the medical opinions of record determined that the Veteran's service-connected PTSD do not cause significant functional impairment, "the applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Notably, these opinions did not address the Veteran's report of functional effects of his service-connected PTSD, and did not address the lay or medical evidence that indicate that the Veteran experiences work limitations such as unreliability, difficulty in understanding complex commands, memory problems, as well as the difficulty in adapting to stressful work-like setting, as noted in the statements from the Veteran, as well as in the private vocational opinions.  Here, the VA examiners emphasized that the Veteran indicated his physical impairments caused him to quit his previous jobs, however, the Veteran also indicated that it was a combination of his PTSD and physical limitation and that he later did not return to work because of his PTSD symptoms.  It appears the Veteran contends that his physical disabilities would prevent him from certain jobs that require heavy lifting, but that his PTSD prevents him from working in any form of employment due to his inability to be a consistent worker and does not work well with others, which the private vocational experts also emphasize.  

Further, the September 2014 examiner also relied heavily on the fact that the Veteran had not sought further treatment and his unemployability was primarily due to his alcohol dependence, however, the Veteran indicated that not working has provided a low-stress life and the examiner did not address whether the alcohol dependence was related to coping with PTSD symptoms, as the Veteran asserted.  Thus, the Board assigns little probative value to these opinions.  Finally, the examiners did not consider the Veteran's education and work history and provide meaningful analysis on what forms of employment he would be able to perform.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  

Given the significant impairment caused by the Veteran's service connected PTSD on his ability to work, as indicated by the lay and medical evidence, as well as the opinions provided by the private vocational experts.  see id. at 1354  ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert"), and his limited education and occupational experience, the evidence is at least evenly balanced as to whether his service-connected PTSD  precludes him from securing or following a substantially gainful occupation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


